DETAILED ACTION

This action is in response to the amendment filed on 12/13/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 10-13 are objected to because of the following informalities:  
In claim 1, line 26 before “primer layer” insert - - the - - for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the limitation of “impregnating the first fabric (1) and the second fabric (2)”.  The limitation is unclear and confusing as it appears the limitation should require - - impregnating the first fabric (1) and the second fabric (2) or fibrous paper - - as all other steps in the claim(s) are directed to the second fabric (2) or the fibrous paper, i.e. see cutting “a second fabric (2) made of natural cotton 
Claim 1 requires the limitation of “forming a pressure structure (3)”.  The limitation is unclear and confusing as the “pressure structure (3)” of line 20 appears to be “the pressed structure (3)” of line 22, e.g. see line 22 of the claim wherein there is insufficient antecedent basis for “the pressed structure (3)”.  It is suggested in claim 1, line 20 to delete “a pressure structure (3)” and insert therein - - a pressed structure (3) - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 1 requires the limitation of “the forming is carried out in a press with hot-plate press (6), at temperatures between 100oC and 200oC”.  The limitation is unclear and confusing as “the forming” step in claim 1 as amended is in “pressing the impregnated first fabric (1) and the impregnated second fabric (2) or fibrous paper together and forming a pressure structure (3)”.  However, this pressing step both as claimed and described in the specification is not carried out in a press with hot-plate press (6), at temperatures between 100oC and 200oC (e.g. see page 7, lines 5-6 of the specification and claim 7 wherein the pressing step is carried out in a hot plate press at temperatures between 245oC and 265oC) rather a forming step is carried out in a press with hot-plate press (6), at temperatures between 100oC and 200oC during adding the adhesive layer on one of the faces of the pressed structure (3) and adding a decorative sheet (7) on the adhesive layer as set forth on page 7, lines 8-12.  It is suggested in claim 1, line 20 to delete “and forming a pressure structure” and insert therein - - to form a pressed structure - - and in claim 1, line 23 to delete “, thereby forming” and insert therein - - and forming - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 1 requires the limitation “the adhesive layer is acrylic, polyurethane, solvent-based or water-based epoxy”.  This limitation is unclear and confusing as is only one of acrylic or polyurethane or 
Claim 2 requires “the second fabric (2)”.  The limitation is unclear and confusing as it appears the limitation should require - - the second fabric (2) or the fibrous paper - - as all other steps in the claim(s) are directed to the second fabric (2) or the fibrous paper, i.e. see claim 1 above.  It is suggested in claim 2, line 3 after “second fabric (2)” to insert - - or fibrous paper - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 4 requires “the second fabric (2)”.  The limitation is unclear and confusing as it appears the limitation should require - - the second fabric (2) or the fibrous paper - - as all other steps in the claim(s) are directed to the second fabric (2) or the fibrous paper, i.e. see claim 1 above.  It is suggested in claim 4, line 3 after “second fabric (2)” to insert - - or fibrous paper - - to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 6 recites the limitation “applied in step b)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested in claim 6, line 2 to delete “applied in step b)” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 7 recites the limitation “c)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested in claim 7, line 2 to delete “c)” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.
Claim 10 requires the limitation “the primer is acrylic, polyurethane, solvent-based or water-based epoxy”.  This limitation is unclear and confusing as is only one of acrylic or polyurethane or 
Claim 12 recites the limitation “applied in step f)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested in claim 12, line 2 to delete “applied in step f)” to overcome this rejection.  This is the interpretation given the limitation for purposes of examination.

Reasons for Allowance
Claims 1-7 and 10-13 would be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for the reasons set forth in paragraph 19 of the Office action mailed 7/13/21.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered. 
In view of the amendments filed 12/13/21 the previous rejections set forth in the Office action mailed 7/13/21 are withdrawn.  The claims as amended are fully addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746